GRAVES, Judge.
Appellant was convicted of burglary, upon a plea of guilty, and was by the jury assessed a penalty of two years in the penitentiary.
There are no bills of exception in the record, and the only complaint we find therein is relative to the sufficiency of the testimony to show appellant’s guilt beyond a reasonable doubt. This proposition might have given us concern, were.it not for the fact that after having received a proper warning, the appellant “persisted in pleading guilty.”
The trial court was not vitally concerned with the quantum of proof herein; the main proposition presented to it was, not *210to determine appellant’s guilt, — he had confessed that in open court, — but such testimony was only for the purpose of enabling the jury to determine the amount of punishment, and the matter relative to a suspension of sentence, which was asked for herein.
We quote from the case of Anderson v. State, 42 S. W. (2d) 1012: “Under the statute (articles 501, 502, C. C. P.) governing the entry of a plea of guilty, the entry of the plea, after due admonition, is conclusive of guilt, unless the evidence introduced upon the trial makes manifest the innocence of the accused. Harris v. State, 76 Tex. Cr. R. 126, 172 S. W. 975. Upon a plea of guilty, the hearing is, not to determine the guilt of the accused, but to enable the jury to assess the-punishment. Garcia v. State, 91 Tex. Cr. R. 9, 237 S. W. 279; Bennett v. State, 98 Tex. Cr. R. 661, 267 S. W. 987.”
Also see Bunch v. State, 123 Tex. Cr. R. 546, 59 S. W. (2d) 394.
The judgment is affirmed.